DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-27, 33-36, 39-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayers et al (US 7,837,842).
Mayers et al teach (see figs. 1-5 and 7-9, col. 4, lines 1-53) an electrochemical cell comprising a non-planar membrane (46) coated with a catalyst, wherein the membrane was capable of inhibiting the transport of gases.  The membrane of Mayers et al was in contact with a fuel precursor (i.e. water).  The electrochemical cell also included first and second current collectors (44 and 48) disposed on opposing sides of the membrane.
Regarding claim 22, Mayers et al refer to the membrane as a proton exchange membrane, which was known in the prior art to be selective for transferring protons (H+), i.e. monovalent cations.
Regarding claims 23-25, Mayers et al teach (see col. 4, lines 45-53) the catalyst coated on the membrane including an oxidation catalyst (e.g. iridium) and a reduction catalyst (e.g. platinum) disposed on opposing sides of the membrane.  
Regarding claim 26, Mayers et al teach at least one catalyst not being platinum (e.g. iridium).
Regarding claim 27, the iridium or Mayers et al was present in metallic (i.e. non-oxide) form.
Regarding claim 33, the fuel precursor of Mayers et al was water.
Regarding claim 34, Mayers et al teach (see figs. 1-5 and 7-9, col. 4, lines 1-53) an electrochemical cell comprising a non-planar membrane (46) coated with a catalyst, wherein the membrane was capable of inhibiting the transport of gases.  The membrane of Mayers et al was in contact with a fuel precursor (i.e. water).  Mayers et al refer to the membrane as a proton exchange membrane, which was known in the prior art to be selective for transferring protons (H+), i.e. monovalent cations.  Mayers et al teach (see col. 4, lines 45-53) the catalyst coated on the membrane including an oxidation catalyst (e.g. iridium) and a reduction catalyst (e.g. platinum) disposed on opposing sides of the membrane.  The electrochemical cell also included first and second current collectors (44 and 48) disposed on opposing sides of the membrane.
Regarding claims 35 and 36, the membrane of Mayers et al was tubular and defined an inner channel containing at least the inner electrode (48).  The inner electrode also defined at least a portion of the inner channel by defining the space between the membrane and the inner bladder (52).  

Regarding claim 39, the membrane of Mayers et al was known in the prior art to be capable of operation at approximately room temperature (e.g. about 25°C) or up to the boiling point of water (e.g. about 100°C).  
Regarding claim 40, the Office interprets claim 40 as claiming the capability of the electrochemical cell of adding a catalyst to the aqueous fuel precursor to permit refreshing the catalyst in the membrane.  This claim limitation is recited functionally, and is deemed to impart only the minimum structure necessary to perform the function.  Mayers et al teach an inlet (30) for water (aqueous fuel precursor) to be added into the electrochemical cell.  This inlet has the capability of receiving water which also contains the catalyst.  Therefore, Mayers et al is deemed to teach the minimum structure needed to perform the function as claimed.  See MPEP 2114, sections I and II.  
Regarding claim 41, Mayers et al teach (see figs. 1-5 and 7-9, col. 4, lines 1-53) an electrochemical cell comprising a non-planar membrane (46) coated with a catalyst, wherein the membrane was capable of inhibiting the transport of gases.  The membrane of Mayers et al was in contact with a fuel precursor (i.e. water).  Mayers et al teach (see col. 4, lines 45-53) the catalyst coated on the membrane including an oxidation catalyst (e.g. iridium) and a reduction catalyst (e.g. platinum) disposed on opposing sides of the membrane.  The electrochemical cell also included first and second current collectors (44 and 48) disposed on opposing sides of the membrane.
Regarding claim 42, Mayers et al refer to the membrane as a proton exchange membrane, which was known in the prior art to be selective for transferring protons (H+), i.e. monovalent cations.  
Regarding claim 43, Mayers et al teach at least one of the catalysts being an oxidation catalyst effective for the generation of gaseous oxygen from the water upon application of an electric bias between the two current collectors.
Regarding claim 44, Mayers et al teach at least one of the catalysts being a reduction catalyst effective for the generation of gaseous hydrogen from the protons transferred through the membrane upon application of an electric bias between the two current collectors.
Regarding claim 45, see above regarding claims 43 and 44.  
Regarding claim 46, the membrane of Mayers et al was known in the prior art to be capable of operation at approximately room temperature (e.g. about 25°C) or up to the boiling point of water (e.g. about 100°C).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mayers et al (US 7,837,842) in view of Moreno-Hernandez et al (“Crystalline nickel manganese antimonate as a stable water-oxidation catalyst in aqueous 1.0 M H2SO4”).
Mayers et al teach using platinum and iridium as the oxidation and reduction catalysts.
Mayers et al fail to teach the reduction catalyst being an oxide of at least two metals.
Moreno-Hernandez al teach (see abstract, Conclusion) using nickel-manganese-antimonate (NixMn1-xSb1.6-1.8Oy) as an electrocatalyst at the anode of a water electrolysis device.  Note that the reaction occurring at the anode was oxidation.  Moreno-Hernandez et al recognized the advantage of the nickel-manganese-antimonate electrocatalyst as being cheaper and more durable (“stable”) than precious metal electrocatalysts made from platinum group metals (e.g. iridium or ruthenium).  
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the nickel-manganese-antimonate (NixMn1-xSb1.6-1.8Oy) oxidation electrocatalyst of Moreno-Hernandez et al for the metal electrocatalyst of Mayers et al because Moreno-Hernandez et al teach that the nickel-manganese-antimonate electrocatalyst was effective as an oxidation catalyst for producing oxygen gas in a water electrolysis device while being cheaper and more durable than precious metal electrocatalysts.  
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mayers et al (US 7,837,842) in view of Hu et al (EP 2377971).
Mayers et al teach using platinum and iridium as the oxidation and reduction catalysts.
Mayers et al fail to teach the reduction catalyst being a metal phosphide or a metal sulfide.
Hu et al teach (see abstract, paragraphs [0002], [0004], and [0008]) using a metal sulfide, such as molybdenum disulfide (MoS2), as an electrocatalyst at the cathode of a water electrolysis device.  Note that the reaction occurring at the cathode was reduction.  Hu et al recognized the advantage of the sulfide-based electrocatalyst as being cheaper than the precious metal electrocatalysts made from platinum.  
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the MoS2 reduction electrocatalyst of Hu et al for the metal electrocatalyst of Mayers et al because Hu et al teach that the MoS2 electrocatalyst was effective as a reduction catalyst for producing hydrogen gas in a water electrolysis device while being cheaper than precious metal electrocatalysts.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mayers et al (US 7,837,842) in view of Zhao et al (US 2017/0226648).
Mayers et al teach using platinum and iridium as the oxidation and reduction catalysts.
Mayers et al fail to teach the reduction catalyst being at least one of the cited materials.  
Zhao et al teach (see abstract, paragraphs [0003]) that a NiCo alloy has been identified as an alternative hydrogen evolution (reduction) catalyst for water electrolysis.  Note that the reaction occurring at the cathode was reduction.  Zhao et al recognized the metal materials as replacements for precious metal or precious metal oxide electrocatalysts.  The metal electrocatalysts had prolonged durability and operated at higher current densities than the prior precious metal electrocatalysts.  
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the NiCo reduction electrocatalyst of Zhao et al for the metal electrocatalyst of Mayers et al because Zhao et al teach that the NiCo electrocatalyst was effective as a reduction catalyst for producing hydrogen gas in a water electrolysis device while having prolonged durability compared to precious metal electrocatalysts.  
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mayers et al (US 7,837,842) in view of Michel (US 1,982,224) and Ahmed et al (US 2013/0008775).
Mayers et al teach the membrane being non-planar in shape, arranged as a tube.  Mayers et al show the current collectors being pressed against the membrane surface.
Mayers et al fail to teach the membrane being pleated or corrugated.
Michel teaches (see fig. 5, page 1, lines 25-28, page 2, lines 62-72) using a corrugated diaphragm (a precursor to modern polymer membranes) separating the electrodes in an electrochemical cell, which increases the surface area of the diaphragm without increasing the size of the cell.
Ahmed et al teach (see abstract, fig. 5, and paragraph [0031]) using an “accordion” or corrugated configuration of a membrane in an electrochemical device, wherein the corrugations increase the surface area of the membrane.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added corrugations to the membrane of Mayers et al as suggested by both Michel and Ahmed et al for the purpose of increasing the effective surface area of the membrane to increase the rate of ion transportation across the membrane.
	Regarding claim 38, since Mayers et al teach pressing the current collectors against the membrane surface, the first current collector arranged outside the membrane would have contacted the pleat tips on the outer circumference of the membrane and the second current collector arranged inside the membrane would have contacted the pleat tips on the inner circumference of the membrane.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 and 41-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-50 of copending Application No. 17/872,375 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are effectively anticipated by one or more of the claims from the ‘375 application.  There is substantial overlap in claim scope between this application and the ‘375 application, in particular the claiming of the cell having a non-planar membrane with a catalyst coated thereon and two current collectors disposed on opposing sides of the membrane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794